Title: To George Washington from Colonel Matthias Ogden, 16 September 1778
From: Ogden, Matthias
To: Washington, George


          
            Sir
            Elizth Town [N.J.] 16th Septr 1778
          
          The following intelligence may be relied on—That all the enemys transports are watering in and about New York; & that the men are returned to them, that have been on board the Men of War.
          A number of troops including some companies of artillery are certainly going for the West Indies very soon.
          By some of the knowing ones, it is strongly suspected the whole army will leave N. York this fall, they judge from this circumstance among others, that several persons among whom ladies, are prepareing for a Voyage to Europe.
          Preparations are still makeing for a movement; the Marines are on shore at New York, and the flat bottom boats are repairing at the ship yards—It is the opinion of many Persons formerly residents here; that they intend comeing to Jersey, for the purpose of collecting live stock & forage.
          Guy Johnstone with a number of Officers on board the Elizza of 22 Guns, fell down to the Hook sunday last, with the Bellcour of 20 Guns, both which ships will sail the first fair wind for the River St Lawrence[.] The embargo is taken off such Merchant vessells as chose to sail to Quebec, laden with salt, Blankets & coarse cloths.
          Forty seven thousand ton of transports are ordered to be got in readiness immediately, they are now prepareing. With all respect & esteem I am Sir, your Excellencies hble servt
          
            M. Ogden
          
        